DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on May 24, 2022.
Claims 21-23 and 25-41 are pending.
Claims 21, 23, 26, 28, 31, 33, 36, 38 and 40 have been amended.
Claim 24 has been canceled.
Claims 41 has been added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Jaffe on May 31, 2022.

With regard to claims 23 and 34 amendments to the claims have been authorized in order to place the respective claims in condition for allowance.  The amendments to the aforementioned claims are as follows:

23. (Currently Amended): A method for event attribution during software

experimentation, comprising: 
applying, by a server computer system, feature treatments to configurable applications executing end user systems associated with plurality of end users, the feature treatments specified by a customer system associated with a customer identifier, and the feature treatments configure one or more features of the configurable applications,
receiving, by the server computer system, a plurality of event tracking messages associated with the end user systems, each event tracking message including at least the customer identifier, at least one end user key associated with a user system generating an event tracking message, and a timestamp;
storing the event tracking messages with the received customer identifier, at least one end user key, and timestamp in a customer data store;
receiving, from a customer system, an experiment rule defining how users are identified during an experiment, a selected feature treatment, and a time period of the experiment, wherein the experiment rule defining how users are identified during the experiment comprises one or more user key values, where the one or more user key values comprise values indicative of a user identifier, a class of user, a user account type, a user demographic, or a combination thereof,
attributing, by the server computer system, a user to the experiment rule and the selected feature treatment for the time period of the experiment for which the experiment rule identifies the user, wherein the user is attributed to the experiment rule when, during the time period of the experiment, (1) an end user key value received in an event tracking message matches at least one of the one or more user key values defined by the experiment rule, and (2) the match occurs during the time period of the experiment; and 
attributing, by the server computer system, events received from event tracking messages generated by an end user system associated with the user when the user is attributed with the experiment rule and is exposed to the selected feature treatment during the time period of the experiment.

34. (canceled)

Allowable Subject Matter
Claims 21-23, 25-33 and 35-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “determining, for each of the received plurality of event tracking messages, when to attribute an event from an event tracking message with the selected feature treatment when there is a co-occurrence of: (1) an end user key in the event tracking message is identified by the experiment rule, (2) the event reported by the event tracking message occurs after a start time of the experiment and during the time period of the experiment, and (3) the configurable application at the end user system is exposed to the selected feature treatment during the time period of the experiment at which the user is attributed to the experiment rule, and attributing a set of events including the event from the received plurality of event tracking messages with the application of the selected feature treatment" as recited in the independent claim 21, 31 and 40.
The cited prior arts taken alone or in combination fail to disclose “attributing, by the server computer system, a user to the experiment rule and the selected feature treatment for the time period of the experiment for which the experiment rule identifies the user, wherein the user is attributed to the experiment rule when, during the time period of the experiment, (1) an end user key value received in an event tracking message matches at least one of the one or more user key values defined by the experiment rule, and (2) the match occurs during the time period of the experiment" as recited in the independent claim 23, 33 and 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
May 31, 202217

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191